DETAILED ACTION
Final
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment/Arguments
Claims 1-20 are pending. Claims 1-3, 8 and 12-20 are currently amended. The amendments to the claims have overcome the 35 USC 112 second paragraph rejections as well as the amendment to the written description has overcome the drawing objections. The amendments have necessitated further search and consideration to include flat springs that are taught to not be in the fluid pathway, and along with the other amendments that have necessitated further search and consideration. Accordingly this action must be made final. 
Applicant argues that Aruga’s bellows and o-ring seals do not act as the flexible members (i.e. flat springs), and that the axial support is at element 22 of the Aruga. Respectfully this cannot be the case as the bellows does provide rigid axial support via the corrugations, and the support seats of the o-rings support the axial alignment as well. Applicants arguments may not be found convincing, but considering that the claim amendments require that the flexural member be fluidly separate from the flow path, the narrowing amendments obviate Sturman and now require an interpretation of the placement of the flexural members which is taught by Hutchings.  
Applicants arguments that the flat springs (which also act as diaphragm/fluid separating membranes) of Sturman are in the fluid path is convincing, but this does not discount that Sturman’s flat springs still provide the function of spring action.  Nonetheless, so as to clearly articulate that the spring function can be separate from the diaphragm, Hutchings is provided in lieu of Sturman to meet the amended claim limitations. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


 Claims 1-8 and 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aruga (US 5560586) and further in view of Hutchings (US 5108071) (and see exemplary reference Everett (US 4463332) for the necessary features not explicitly discussed in Hutchings); 
Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aruga as applied to claims 1 and 12 above, and further in view of Merry (US 9530623).

Aruga discloses in claim 1:  (see at least annotated figure 4 below)

    PNG
    media_image1.png
    870
    619
    media_image1.png
    Greyscale

if it could be persuasively argued at some future unforeseen date that Aruga does not explicitly disclose a linear proportional solenoid actuator; and it is clear that Aruga does not disclose: the at least one mechanical flexure (flat spring or bellows) is not in a flow path ; but Hutchings certainly teaches: (see at least annotated figure 1 below)

    PNG
    media_image2.png
    935
    829
    media_image2.png
    Greyscale

a linear proportional  electromagnetic (i.e. solenoid) actuator (proportional solenoid valve 12 figure 1, Col 4 ln 1) with a lateral support centering springs (3002a,b figure 1, where the springs 
Considering that both Aruga and Hutchings deal with gas flow electromagnetic actuators for gas fluid flow control, one of ordinary skill in the art of the gas valve of Aruga would consider electromagnetic proportional solenoid valves as taught in the gas valve of Hutchings (especially considering that they both control fluid gas flow through a linearly reciprocating actuated valve using electromagnetic actuator control), accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to utilize in lieu of the  corrugated bellows or o-ring seals and seats at the armature and piston (2002, 2004) of Aruga, to provide a lateral support centering spring as taught in Hutchings, where the centering springs can be placed at each oring support location of Aruga and provide for both longitudinal flexural movement and also constrain lateral and rotational movement of the arm/stem of Aruga as taught in Hutchings so as to maintain the centering of the arm and valve head of Aruga as taught in Hutchings relative to the valve seat, all for the purpose of for example maintaining an accurate flow path, and where the springs provided added benefit of returing the armature to the null closed position, and/or providing for example, “takeup” between loose moving axial parts, thus providing further mechanical responsiveness; 
And in the alternative, it would have been further obvious to one of ordinary skill in the art at the time of filing of the invention to utilize in lieu of the stepper motor electromagnetic actuator, a linear proportional solenoid actuator as taught in Hutchings, for the purpose of providing for accurate and linear proportional movement of the axially reciprocating armature of Aruga as taught by Hutchings (seen more explicitly in exemplary reference Everett as discussed above) 

Aruga discloses (discloses as modified for the reasons discussed above) in claim 2:  The valve as claimed in claim 1 where the first electromagnetic actuator is located proximate a first side of the second member (i.e. the left side facing the page), and where the at least one electromagnetic actuator comprises a second electromagnetic actuator (11 at 10b) at an opposite second side of the second member; 
	where in the alternative it would have been further obvious to one of ordinary skill in the art at the time of filing of the invention to provide a second linear proportional solenoid actuator as taught in Hutchings in exchange for the stepper motor of Aruga for the reasons discussed above, and especially considering that it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) 

Aruga discloses (discloses as modified for the reasons discussed above) in claim 3: The valve as claimed in claim 1 where the at least one mechanical flexure comprises a first mechanical flexure proximate a bottom of the movable portion of the first electromagnetic actuator and a second mechanical flexure located at an upper half of the movable portion of the first 
 
Aruga discloses (discloses as modified for the reasons discussed above) in claim 4: The valve as claimed in claim 1 where the at least one mechanical flexure comprises a first mechanical flexure (3002), where the first mechanical flexure is configured to be deformed when the second member is located at the open position (i.e. the the springs are flexed during sliding of the armature, and as modified for the reasons discussed above, the centering springs have a fixed wall side and a movable member side that moves with the member to be deformed for spring action, providing a measure of spring return action to a null position.)  

Aruga discloses (discloses as modified for the reasons discussed above) in claim 5: The valve as claimed in claim 4 where the first mechanical flexure (3002) is configured to be deformed when the second member is located at the closed position (i.e. as modified for the reasons discussed above, the centering springs can have a fixed wall side and a movable member side that moves with the member to be deformed for spring action, providing a measure of spring return action to a null closed position, as modified for the reasons discussed above) 

Aruga discloses (discloses as modified for the reasons discussed above) in claim 6: The valve as claimed in claim 1 where the at least one mechanical flexure is configured to be deformed when the second member is located at the closed position (i.e. the as modified for the reasons discussed above, the centering springs have a fixed wall side and a movable member side that 

Aruga discloses (discloses as modified for the reasons discussed above) in claim 7: The valve as claimed in claim 1 where the at least one mechanical flexure has a substantially flat shape at a home position (null position either side of the flexure as taught by Hutchings as modified for the reasons discussed above) of the second member relative to the first member. 

Aruga discloses (discloses as modified for the reasons discussed above) in claim 8: The valve as claimed in claim 1 where the valve comprises an actuator assembly housing, where the stationary portion is stationarily connected to the actuator assembly housing, where the movable portion of the first electromagnetic actuator is movably located inside the actuator assembly housing, where the at least one mechanical flexure has opposite ends connected to the actuator assembly housing and a middle portion connected to the movable portion of the first electromagnetic actuator (as modified above where the flat springs are connected to the fixed wall and the other side is connected to the movable member as indicated above.)  

Aruga discloses (discloses as modified for the reasons discussed above) in claim 9: The valve as claimed in claim 1 where the first member comprises a [flat] surface (at seat of 4) around an entrance (5) into the fluid flow aperture. Aruga does not disclose: a tapered surface; Merry (US 9530623) teaches: a tapered seat surface (112 figure 1) and a tapered valve head surface (114, Col 4 ln 57-62) for the purpose of for example providing a smooth fluid flow transition;   


Aruga discloses (discloses as modified for the reasons discussed above) in claim 10: The valve as claimed in claim 9 where the second member comprises a ring shaped tapered surface (114) which is located in the first fluid flow aperture, against the tapered surface of the first member, when the second member is at the closed position. 

Aruga discloses (discloses as modified for the reasons discussed above) in claim 11: The valve as claimed in claim 10 where the valve comprises a seal on the second member (at 30 on the valve 114 as modified by Merry for the reasons discussed above) surrounding the ring shaped tapered surface, where the seal is configured to contact the first member around the entrance into the fluid flow aperture when the second member is at the closed position.  

Aruga discloses in claim 12: [An apparatus from…] A method comprising: connecting a stationary member (10a/21) of a first electromagnetic actuator (11) to a first member (4) of a vacuum valve, where the first member comprises a fluid flow aperture (5) therethrough; connecting a movable member (12/13/17) of the first electromagnetic actuator to a second member (at 2/24) of the vacuum valve, where the second member is movably connected to the first member between an open position and a closed position relative to the fluid flow aperture; connecting at least one mechanical [axial support] (the o-ring seals and seats (at 2002, 2004) at if it could be persuasively argued at some future unforeseen date that Aruga does not explicitly disclose a linear proportional solenoid actuator; and it is clear that Aruga does not disclose: the at least one mechanical flexure (flat spring or bellows) is not in a flow path through the fluid flow aperture; but Hutchings certainly teaches: (see at least annotated figure 1 above) a linear proportional  electromagnetic (i.e. solenoid) actuator (proportional solenoid valve 12 figure 1, Col 4 ln 1) with a lateral support centering springs (3002a,b figure 1, where the springs 3002 are flat springs (see for example Everett, where the springs provide the centering of the armature and allow for the flat disc shaped linear rate springs 69, 70 for providing a constant magnetic permeance circuit that is constant to provide an accurate linear armature stroke, Col 6 ln 5-15) and are not in a flow path through the flow aperture (fluidly separated from the gas flow path via diaphragm membrane 48), all so that provide for longitudinal flexural movement but constrains lateral and rotational movement so as to maintain 
Considering that both Aruga and Hutchings deal with gas flow electromagnetic actuators for gas fluid flow control, one of ordinary skill in the art of the gas valve of Aruga would consider electromagnetic proportional solenoid valves as taught in the gas valve of Hutchings (especially considering that they both control fluid gas flow through a linearly reciprocating actuated valve using electromagnetic actuator control), accordingly, itwould have been obvious to one of ordinary skill in the art at the time of filing of the invention to utilize in lieu of the  corrugated bellows or o-ring seals and seats at the armature and piston (2002, 2004) of Aruga, to provide a lateral support centering spring as taught in Hutchings, where the centering springs can be placed at each oring support location of Aruga and provide for both longitudinal flexural movement and also constrain lateral and rotational movement of the arm/stem of Aruga as taught in Hutchings so as to maintain the centering of the arm and valve head of Aruga as taught in Hutchings relative to the valve seat, all for the purpose of for example maintaining an accurate flow path, and where the springs provided added benefit of returing the armature to the null closed position, and/or providing for example, “takeup” between loose moving axial parts, thus providing further mechanical responsiveness; 
And in the alternative, it would have been further obvious to one of ordinary skill in the art at the time of filing of the invention to utilize in lieu of the stepper motor electromagnetic actuator, a linear proportional solenoid actuator as taught in Hutchings, for the purpose of providing for accurate and linear proportional movement of the axially reciprocating armature of Aruga as taught by Hutchings (seen more explicitly in exemplary reference Everett as discussed above)

Aruga discloses (discloses as modified for the reasons discussed above) in claim 13: The method as in claim 12 where the first electromagnetic actuator is located proximate at a first side of the second member (i.e. the left side facing the page), and the method further comprises connecting a second electromagnetic actuator at an opposite second side of the second member (11 at 10b);  where in the alternative it would have been further obvious to one of ordinary skill in the art at the time of filing of the invention to provide a second linear proportional solenoid actuator as taught in Hutchings in exchange for the stepper motor of Aruga for the reasons discussed above, and especially considering that it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) 
 
Aruga discloses (discloses as modified for the reasons discussed above) in claim 14: The method as in claim 12 where the at least one mechanical flexure comprises a first mechanical flexure and a second mechanical flexure (i.e. 3002 are flexed during sliding, and as modified for the reasons discussed above, the centering springs have a fixed wall side and a movable member side that moves with the member to be deformed for spring action, providing a measure of spring return action to a null position), and where the method comprises connecting the first mechanical flexure proximate a bottom of the movable member and connecting the second mechanical flexure at an upper half of the movable member ( the springs 3002 at the locations as indicated above are at lower and mid points of the movable member/armature or as modified above by Hutchings for the reasons discussed above. 

Aruga discloses (discloses as modified for the reasons discussed above) in claim 15: The method as in claim 12 where the at least one mechanical flexure comprises a first mechanical flexure (of 3002), where the first mechanical flexure is connected between the first member and the movable member of the first electromagnetic actuator and is configured such that the first mechanical flexure is deformed when the second member is located at the open position (i.e. the centering springs have a fixed wall side and a movable member side that moves with the member to be deformed for spring action, providing a measure of spring return action to a null position.) 

Aruga discloses (discloses as modified for the reasons discussed above) in claim 16: The method as in claim 15 where the first mechanical flexure is connected between the first member and the movable member of the actuator and is configured such that the first mechanical flexure is deformed when the second member is located at the closed position (i.e. as modified for the reasons discussed above, the centering springs have a fixed wall side and a movable member side that moves with the member to be deformed for spring action, providing a measure of spring return action to a null position.) 

Aruga discloses (discloses as modified for the reasons discussed above) in claim 17: The method as in claim 12 where the at least one mechanical flexure is connected between the first member and the movable member of the first electromagnetic actuator, and is configured such that the at least one mechanical flexure is deformed when the second member is located at the closed position (i.e. as modified for the reasons discussed above, the centering springs have a fixed wall side and a movable member side that moves with the member to be deformed for spring action, providing a measure of spring return action to a null position.) 

Aruga discloses (discloses as modified for the reasons discussed above) in claim 18: The method as in claim 12 where the at least one mechanical flexure has a substantially flat shape (the springs 3002 are flat springs) at a home position (null position either side of the flexure as taught by Hutchings as modified for the reasons discussed above) of the second member relative to the first member. 

Aruga discloses (discloses as modified for the reasons discussed above) in claim 19: The method as in claim 12 where the valve comprises an actuator assembly housing, where the stationary portion is stationarily connected to the actuator assembly housing, where the movable portion is movably located inside the actuator assembly housing, where the at least one mechanical flexure has opposite ends connected to the actuator assembly housing and a middle portion connected to the movable member of the first electromagnetic actuator (as modified above where the flat springs are connected to the fixed wall and the other side is connected to the movable member as indicated above.)

Aruga discloses in claim 20: [An apparatus performing…] A method comprising: actuating an electromagnetic actuator (11) to move a second member (2/24) of a vacuum valve (figures 3 and 4) relative to a first member (4 stationary part) of the vacuum valve, where the first member comprises a fluid flow aperture (5) therethrough, and where the second member is movably connected to the first member between an open position and a closed position relative to the fluid flow aperture, where the electromagnetic actuator is configured to move (via electromagnetic rotation and then reciprocation of…) the second member (2/24) between the open position and if it could be persuasively argued at some future unforeseen date that Aruga does not explicitly disclose a linear proportional solenoid actuator; and it is clear that Aruga does not disclose: the at least one mechanical flexure (flat spring or bellows) is not in a flow path through the fluid flow aperture; but Hutchings certainly teaches: (see at least annotated figure 1 above) a linear proportional  electromagnetic (i.e. solenoid) actuator (proportional solenoid valve 12 figure 1, Col 4 ln 1) with a lateral support centering springs (3002a,b figure 1, where the springs 3002 are flat springs (see for example Everett, where the springs provide the centering of the armature and allow for the flat disc shaped linear rate springs 69, 70 for providing a constant magnetic permeance circuit that is constant to provide an accurate linear armature stroke, Col 6 ln 5-15) and are not in a flow path through the 
Considering that both Aruga and Hutchings deal with gas flow electromagnetic actuators for gas fluid flow control, one of ordinary skill in the art of the gas valve of Aruga would consider electromagnetic proportional solenoid valves as taught in the gas valve of Hutchings (especially considering that they both control fluid gas flow through a linearly reciprocating actuated valve using electromagnetic actuator control), accordingly, itwould have been obvious to one of ordinary skill in the art at the time of filing of the invention to utilize in lieu of the  corrugated bellows or o-ring seals and seats at the armature and piston (2002, 2004) of Aruga, to provide a lateral support centering spring as taught in Hutchings, where the centering springs can be placed at each oring support location of Aruga and provide for both longitudinal flexural movement and also constrain lateral and rotational movement of the arm/stem of Aruga as taught in Hutchings so as to maintain the centering of the arm and valve head of Aruga as taught in Hutchings relative to the valve seat, all for the purpose of for example maintaining an accurate flow path, and where the springs provided added benefit of returing the armature to the null closed position, and/or providing for example, “takeup” between loose moving axial parts, thus providing further mechanical responsiveness; 
And in the alternative, it would have been further obvious to one of ordinary skill in the art at the time of filing of the invention to utilize in lieu of the stepper motor electromagnetic actuator, a linear proportional solenoid actuator as taught in Hutchings, for the purpose of providing for   
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W JELLETT, whose telephone number is 571-270-7497.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Ken Rinehart can be reached at (571) 272-4881, Mary McManmon at (571) 272-6007 or Craig Schneider at (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/Matthew W Jellett/Primary Examiner, Art Unit 3753